Citation Nr: 0332808	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-02 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of bilateral traumatic cataracts, with aphakia of 
the right eye, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in Pittsburgh, 
Pennsylvania which, in pertinent part, denied an increase in 
a 30 percent rating for service-connected residuals of 
bilateral traumatic cataracts, with aphakia of the right eye; 
the veteran appealed for an increased rating.  

REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

The veteran's most recent VA examination took place in April 
2001.  By a statement dated in January 2002, the veteran 
asserted that his service-connected eye disorder had 
increased in severity.  Given his assertions and the length 
of time since the last VA examination, the veteran must be 
afforded a new examination of his service-connected eye 
disorder.  38 U.S.C.A. § 5103A(d) (West 2002).  As to his 
claim for an increased rating, the veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  The veteran's contentions 
raise the possibility of worsening since the last 
examination.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The history reported on the April 2001 examination suggests 
that the veteran is receiving treatment for his eye 
disability.  The claims folder contains no recent treatment 
records.  VA is required to obtain relevant treatment 
records.  38 U.S.C.A. § 5103A(b), (c) (West 2002).

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the notice requirements of § 5103(a) are 
not met unless VA can point to a specific document in the 
record).  The veteran has not received the specific notice 
prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter regarding his 
claim for an increased rating for 
service-connected residuals of bilateral 
traumatic cataracts, with aphakia of the 
right eye.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for an eye condition 
since December 2000.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
any records that are not already on file.  

3.  The RO should schedule the veteran 
for a VA ophthalmological examination to 
determine the current severity of his 
service-connected residuals of bilateral 
traumatic cataracts, with aphakia of the 
right eye.  All indicated tests and 
studies are to be performed.  

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could 
result in the denial of his claim.

5.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for an increased rating 
for service-connected residuals of 
bilateral traumatic cataracts, with 
aphakia of the right eye.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


